Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted for the original indictment, and upon typewritten or mimeographed appellant’s points, on condition -that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney for Bronx County, and files six copies thereof, together with the original record, with this court, on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. Miss Florence M. Kelley of 100 Centre Street, New York, New York is assigned as counsel for the defendant-appellant for the purpose -of the appeal. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.